Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 16, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  159711                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159711
                                                                    COA: 348608
                                                                    Wayne CC: 18-007699-FH
  TIMOTHY LARRANCE LEACH,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 30, 2019 order
  of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. We further ORDER that trial court proceedings in the Wayne Circuit Court are
  stayed pending the completion of this appeal

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 16, 2019
         d0715p
                                                                               Clerk